NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0189n.06

                                           No. 09-3785

                          UNITED STATES COURT OF APPEALS                                FILED
                               FOR THE SIXTH CIRCUIT                                Mar 29, 2011
                                                                              LEONARD GREEN, Clerk
MAURICIO ENRIQUE VASQUEZ,

               Petitioner-Appellant,
                                                     ON PETITION FOR REVIEW
v.                                                   OF AN ORDER OF THE
                                                     BOARD OF IMMIGRATION
ERIC H. HOLDER, JR.,                                 APPEALS

            Respondent-Appellee.
_____________________________________/

BEFORE: BOGGS, SUHRHEINRICH and STRANCH, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. Petitioner Mauricio Enrique Vasquez seeks reversal

of the decision of the Board of Immigration Appeals (“BIA”) affirming the denial of his application

for asylum and withholding of removal. On appeal, Vasquez forfeits necessary arguments and, thus,

cannot succeed in his challenge of the BIA’s decision. We AFFIRM.

                                       I. BACKGROUND

       Vasquez was born in Mexico in 1986. Around age two, he and his mother moved to

Columbia. Vasquez is a citizen of Mexico and Colombia and currently holds valid passports to both

countries. Vasquez entered the United States in June 2001 and received lawful permanent-resident

status approximately one year later. Since his arrival in the United States, Vasquez has twice

returned to Colombia.

        In October 2004, the Circuit Court of Washington County, Arkansas, convicted Vasquez of

several criminal offenses including computer fraud, theft of property, and forgery. Each offense
allowed for the imposition of a sentence of one year or longer. As a result, the U.S. Department of

Homeland Security served Vasquez with a Notice to Appear for removal proceedings. See 8 U.S.C.

§ 1227(a)(2)(A)(i) (2008) (allowing for removal of a lawful permanent resident upon his conviction

of a crime involving moral turpitude, if a sentence of one year or longer may be imposed, and if the

conviction occurs within five years of admission). Furthermore, because the conviction occurred

within five years of Vasquez’s admission as a permanent resident, he was ineligible for cancellation

of removal. 8 U.S.C. § 1229b(a)(1) (2008).

       On November 22, 2006, Vasquez filed an application for asylum and withholding of removal

pursuant to 8 U.S.C. § 1158(b). This section permits asylum for a refugee who shows an inability

or unwillingness to return to his country of nationality because of a well-founded fear of persecution

on account of his membership in a particular social group. Accordingly, Vasquez argued that his

family constituted a particular social group and that, because various people and organizations had

committed several violent acts against his family members, he feared returning to Colombia.

       On May 10, 2007, the Immigration Judge (“IJ”) issued an order, rejecting both the argument

that Vasquez’s family constituted a defined social group and the contention that Vasquez had a well-

founded fear of persecution. Based on these findings, the IJ denied asylum. The IJ also denied

withholding of removal on the ground that Vasquez failed to make the requisite showing that

persecution was more likely than not to occur. Finally, the IJ declined to exercise his discretion to

grant asylum because Vasquez’s convictions involved crimes of moral turpitude.

       Although the IJ acknowledged that Vasquez did not want to return to Mexico and had no

family there, the IJ concluded that Vasquez had purposefully availed himself of his Mexican ties in

order to secure a Mexican passport prior to his potential removal to Columbia. Consequently, the


                                                 -2-
IJ ordered Vasquez removed to Mexico, or in the alternative, to Colombia.

        On June 4, 2007, Vasquez submitted his notice of appeal to the BIA. He stated that the IJ

erred by refusing to recognize his family as a particular social group and erred by denying his

application for asylum and withholding of removal. Although Vasquez indicated he intended to file

a separate, written brief, he never did so.

        On May 27, 2009, the BIA dismissed the appeal. The BIA refused to recognize Vasquez’s

family as a defined social group. Pointing out that Vasquez’s family apparently suffered violence

at the hands of disparate actors, the BIA concluded that Vasquez’s family members do not share any

immutable characteristics and lack social visibility sufficient to allow Colombian society to perceive

them as a group. The BIA also refused to find that Vasquez possessed the requisite well-founded

fear of persecution. In support of this conclusion, the BIA cited Vasquez’s return trips to Colombia

and his insufficient explanation for the visits, given his purported fear. Additionally, the BIA

observed that the lack of any persecution on these return trips significantly undercut Vasquez’s

assertion of fear.

        Because the BIA concluded that Vasquez was not a member of a defined social group and

lacked a well-founded fear of persecution, it denied asylum. The BIA also denied withholding of

removal on the basis that it requires a more demanding standard of proof than asylum.

        Vasquez appeals.

                                              II. ANALYSIS

                                              A. Jurisdiction

        Initially, we consider our jurisdiction to hear this appeal. The government claims appellate

jurisdiction is lacking in that Vasquez did not effectively exhaust his administrative claims because


                                                    -3-
he failed to challenge the IJ’s order of removal to Mexico before the BIA.

       We “may review a final order of removal only if” the petitioner “has exhausted all

administrative remedies available to [him] as of right.” 8 U.S.C. § 1252(d)(1) (2005); Madrigal v.

Holder, 572 F.3d 239, 243 (6th Cir. 2009). To fulfill the exhaustion requirement the petitioner must

“first argue each claim before the IJ or the BIA”; failure to do so strips the appellate court of

jurisdiction to review the BIA’s decision. Csekinek v. I.N.S., 391 F.3d 819, 822 (6th Cir. 2004)

(citing 8 U.S.C. § 1252(d)(1)).

       Although Vasquez did not submit a brief to the BIA regarding his assertion that the IJ erred

in denying his application for asylum and withholding of removal, the BIA considered Vasquez’s

appeal on the merits. When the BIA issued its decision dismissing his appeal, it precluded Vasquez

from seeking further administrative relief; as a consequence, he has effectively exhausted all

available administrative remedies. Madrigal, 572 F.3d at 243. Thus, we have jurisdiction to address

Vasquez’s appeal.

                                            B. Merits

       On appeal, Vasquez claims that the BIA erred in concluding that he did not qualify for

asylum relief under 8 U.S.C. § 1158. To qualify for asylum under this section, an applicant must

show that he is a refugee within the definition of 8 U.S.C. § 1101(a)(42), which requires both that

he (1) has a “well-founded fear of persecution” and (2) that this fear is “on account of . . .

membership in a particular social group[.]”1 I.N.S. v. Cardoza-Fonseca, 480 U.S. 421, 423 (1987)

(citing 8 U.S.C. § 1101(a)(42)). Although Vasquez’s brief on appeal explicitly acknowledges both



       1
        The requirements of the statute may also be satisfied in ways not relevant to Vasquez’s
appeal. See 8 U.S.C. § 1101(a)(42) (2010).

                                                -4-
elements, he failed to present and develop any argument regarding the first element. As a result,

Vasquez has not sufficiently raised his well-founded fear of persecution as an issue before this court;

his asylum argument therefore fails. See Fed. R. App. P. 28 (requiring that an appellant’s brief

contain a statement of the issues presented on appeal and an argument for each issue); Marks v.

Newcourt Credit Group, Inc., 342 F.3d 444, 462 (6th Cir. 2003). To the extent that identifying the

correct legal standard somehow constitutes an argument, it is still insufficient. See McPherson v.

Kelsey, 125 F.3d 989, 995 (6th Cir. 1997) (explaining that issues raised in a perfunctory manner,

without some effort at developing an argument, are deemed waived). In other words, Vasquez has

forfeited any argument concerning the BIA’s conclusion that he failed to demonstrate a well-founded

fear of persecution. As a result, he cannot possibly prevail on appeal. We therefore decline to reach

the issue of whether Vasquez’s family constituted a particular social group.

       To the extent Vasquez contests the BIA’s affirmance of the IJ’s denial of his application for

withholding of removal, Vasquez waived his arguments by not discussing withholding of removal

in his brief. Moreover, Vasquez never mentions that his removal to Colombia was only in the

alternative to his removal to Mexico. Indeed, in Vasquez’s brief before this court, Mexico is not

mentioned at all. By failing to raise this issue, Vasquez forfeits any challenge of his order of removal

to Mexico. By forfeiting arguments necessary to his challenge of the BIA’s decision, Vasquez

cannot succeed on appeal.

                                        III. CONCLUSION

       For the foregoing reasons, we AFFIRM the BIA’s decision.




                                                  -5-